Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
Applicants’ Amendment to the Claims filed on 02/04/2021 is entered.
Claims 289-290 are new.  Claims 281-283, and 287 are withdrawn.
Claims 1-3, 14, 22, 31, 34, 123, 205-206, 280, 281-283, 284-286, 287, and 289-290 are pending.
Claims 1-3, 14, 22, 31, 34, 123, 205-206, 280, 284-286, and 289-290 are under examination.
Election/Restrictions
This application is in condition for allowance except for formal matters and the presence of claims 281-283, and 287 directed to an invention which was withdrawn based on election by original presentation without traverse.  Accordingly, Applicant should cancel claims 281-283, and 287 in response to this office action.


Priority
	This US15/509,258 filed on 03/07/2017 which is a 371 of PCT/US15/49045 filed on 09/08/2015 claims priority benefit of US Provisionals 62/195,747 filed on 07/22/2015 and 62/047,137 filed on 09/08/2014.
Sequence Compliance
	An Incorporation by Reference Statement regarding the Sequence Submission is missing.  Appropriate correction is required as a complete response to this office action.
Response to Amendment
Any all objections and rejections made in the previous office action are withdrawn in view of applicants’ Amendment to the Claims filed on 02/04/2021 and the applicants’ arguments filed on 02/04/2021.
Claim Objections
Claims 3 and 284 are objected to because of the following informalities:  
For improved clarity, claim 3 should recite: …wherein the output molecule protein is….  Appropriate correction is required.
For improved clarity, claim 284 should recite …and a target site… or should recite …or a target site….  Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 14, 22, 31, 34, 123, 205-206, 280, 284-286, and 289-290 are allowable.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Sequence Compliance explained above;
Claim objections explained above; and
Cancellation of withdrawn drawn claims explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636